Title: Charles Wingfield to Thomas Jefferson, 8 September 1811
From: Wingfield, Charles
To: Jefferson, Thomas


          
                  Dear Sir, 
                   
                     Bell-air 
                     September the 8th 1811.
           I received yours, of the date abovementioned, have observed the contents; shall attend at Monticello on wednesday the eleventh, at 12 OClock, to officiate on the occasion of the funeral Solemnities.
			  Accept the assurance of my great esteem & respect.
          
            Charles
            Wingfield
        